[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 97-1022

                          UNITED STATES,

                            Appellee,

                                v.

                          PAUL D. ALLEN,

                      Defendant - Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]                                                                 

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                  Coffin, Senior Circuit Judge,                                                        

                   and Boudin, Circuit Judge.                                                       

                                           

     R.  Scott Miller,  Jr.,  by appointment  of  the Court,  for                                     
appellant.
     Jeanne M. Kempthorne, Assistant United States Attorney, with                                   
whom Donald  K. Stern, United  States Attorney, was on  brief for                               
appellee.

                                           

                        September 18, 1997
                                           

          Per Curiam.  Paul Allen  appeals the enhancement to his                    Per Curiam.                              

sentence following his conviction for being a felon in possession

of a firearm in violation of 18 U.S.C.   922(g)(1).  The district

court  entered a judgment  against appellant  pursuant to  a plea

agreement in  which appellant  pled guilty  to violating  section

922(g)(1)  and "acknowledge[d] that  the provisions of  the Armed

Career Criminal Act,  18 U.S.C.   924(e) ('ACCA'),  apply to this

case."   Accordingly, the  district court sentenced  appellant to

212  months, which amount  includes a sentence  enhancement under

the ACCA.  We find this sentence enhancement proper.

            The ACCA applies  when a person who  violates section

922(g) has three  previous convictions for a violent  felony or a

serious  drug offense.   While the presentence  report, which the

district court  adopted, improperly characterized  the qualifying

crimes  under  the  ACCA  as  "crimes of  violence"  rather  than

"violent felon[ies],"  appellant's earlier admission that  he was

subject  to  an enhancement  under  the  provisions of  the  ACCA

constitutes an admission  that his previous convictions  meet the

Act's  definitions of "violent felony" or "serious drug offense."

Because appellant  has made this  admission, he cannot  now claim

that  the provisions of  the ACCA do  not apply to him.   We also

note  in passing that  all five of  appellant's previous criminal

convictions,  considered   qualifying  prior   felonies  in   the

presentencereport, meetthe statutorydefinitionof "violentfelony."

            Affirmed.                      Affirmed.                              

                               -2-